Citation Nr: 0812362	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  02-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for appendectomy 
scar, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation under 38 C.F.R. § 
3.324.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
February 1947, and from May 1948 to August 1948.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2005, August 2006 and May 
2007, it was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas, for 
additional development.  

During the pendency of the appeal, a December 2007 rating 
decision assigned a 20 percent evaluation for the veteran's 
lumbosacral strain, and a 10 percent evaluation for his 
appendectomy scar, each effective June 19, 2001.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's service-connected lumbosacral strain is 
severe or results in severe limitation of motion, ankylosis 
or limitation of forward flexion to 30 degrees or less.  

2.  The competent medical evidence, overall, does not show 
that the veteran's appendectomy scar results in limitation of 
function of the part affected.

3.  The veteran is in receipt of compensable evaluations for 
his lumbosacral strain and appendectomy scar.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(from September 26, 2003).

2.  The criteria for an evaluation in excess of 10 percent 
for appendectomy scar have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7804 (2007).

3.  A compensable evaluation under 38 C.F.R. § 3.324 is 
precluded as a matter of law.  38 C.F.R. § 3.324 (2007); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of an October 
2006 letter sent to the appellant that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a rating decision and a supplemental statement of the 
case dated in December 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish effective dates for the 
disabilities on appeal by the correspondence dated in October 
2006.  Any questions as to the appropriate effective dates to 
be assigned are moot as the claims have been denied. 

The Board acknowledges that the VCAA letter sent to the 
veteran in October 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

The veteran has demonstrated actual knowledge of what was 
needed to support his claims.  Specifically, the 2001 and 
2006 VA examination reports reflect that he discussed the 
impact that the disabilities have on his daily life and 
understood that he needed to show his disabilities were worse 
to support his claims.  As for employment, he is retired.  
The April 2008 post-remand brief sets forth the specific 
range of motion rating criteria for Diagnostic Code 5237.  
Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment reports and records from the Social Security 
Administration (SSA).  The appellant was afforded VA medical 
examinations in October 2001 and November 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disability from skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  In addition, VA promulgated new 
regulations for evaluating spinal disabilities.  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  

The timing of these changes requires the Board to consider 
the claims under the pre-amended regulations for any period 
prior to the effective dates of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

lumbosacral strain

The veteran's low back disability is evaluated as lumbosacral 
strain.

Prior to September 26, 2003, pursuant to Diagnostic Code 
5295, a 40 percent rating was warranted for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Prior to September 26, 2003, Diagnostic Code 5292, regarding 
the limitation of motion of the lumbar spine, provided a 40 
percent rating for severe limitation of motion.  Diagnostic 
Code 5289, regarding ankylosis of the lumbar spine, provided 
a 40 percent evaluation if the ankylosis was favorable or a 
50 percent evaluation if it was unfavorable.  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine (General Formula), unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  Lumbosacral strain is 
now addressed by Diagnostic Code 5237.

The General Formula provides that a 40 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
lumbosacral strain.

VA and private medical reports dated during the appeal period 
show complaints and treatment for low back pain and diagnoses 
of degenerative joint disease.    

A November 1974 SSA determination held that the veteran had 
been under a disability since October 1971.  The diagnosis 
was hemilaminectomy, herniated nucleus pulposus of L4-5 with 
central nervous system involvement.  An April 1983 SSA 
determination noted that it had been determined that the 
veteran's disability had ceased as of June 1982.  The April 
1983 determination held that the veteran continued to be 
entitled to a period of disability and disability insurance 
benefits under the Social Security Act.  

These determinations, and the associated medical evidence, do 
not support the veteran's claim.  They show that in 1974 and 
1983 his non-service-connected herniated nucleus pulposus was 
severe enough for him to be considered disabled under SSA 
standards.  They do not, however, address the severity of his 
service-connected lumbosacral strain during the appeal 
period. 

The report of an October 2001 VA spine examination provides 
that the veteran underwent surgery at L4, L5 and S1 in the 
early 1970's.  The Board notes that he is not service-
connected for the underlying condition.  On examination, the 
veteran complained of pain with any type of ambulation or 
walking up to a block with radiation of pain to the hips.  He 
complained of stiffness in the early morning in particular.  
The veteran reported developing numbness to the legs after 
standing for about 15 minutes.  

On physical examination, the veteran was very limited in 
activity secondary to his back.  He had two areas of distinct 
pain.  There was very severe pain noted to the area of the 
scar at the L4-S1 area.  The veteran also had pain in the 
musculature of the left paravertebral area.  There were some 
spasms with palpation on the left.  With stimulation to the 
vertebral bodies, the veteran had complaints of pain 
radiating into the hip region.  Straight leg raises were to 
20 degrees with complaints of pain to the vertebral area.  
Reflexes to the lower extremities were intact and equal 
bilaterally.  Active range of motion was forward flexion from 
zero to 55 degrees with complaints of pain from 40 to 55 
degrees.  Backward extension was from zero to 5 degrees, 
lateral flexion was from zero to 12 degrees on the left and 
from zero to 18 degrees on the right.  The veteran complained 
of pain with any type of manipulation to the back.  

The examiner noted that the veteran appeared to have two 
separate problems with the back.  He had a problem with 
vertebral bodies for which he had surgery, and he had a 
history of muscle strain.  The diagnosis was lumbosacral 
spine - mild degenerative joint disease; history of trauma 
(surgery L4, L5, S1); also history of muscle strain of left 
paravertebral area with residuals as stated in report.  The 
major problems with the veteran's movement appeared to be 
with the vertebral body area with some discomfort noted to 
the paravertebral areas.  

The report of a November 2006 VA examination provides that 
the veteran complained of constant dull aching to the lower 
back that was worse in the early morning.  It radiated across 
and up the back.  It occasionally woke him up with decreased 
sensation to the left leg.  He denied incontinence of bladder 
or stool.  The veteran took some medication for the 
condition.  He was given a back brace but does not use it.  
The veteran reported flare-ups of some increased pain to the 
back particularly into the paravertebral areas about every 
two weeks to every month that lasted for several days, but he 
could still manipulate even with the increased pain.

On physical examination, the veteran reported he was having a 
better day.  On palpation, he complained of pain into the 
vertebral bodies and into the paravertebral bodies, split 
about 50/50.  Slight spasms were noted in the paravertebral 
areas.  On palpation to either side, the veteran complained 
of pain across the back.  He did not complain of sciatica or 
neuropathy.  Tenderness was noted.  Active forward flexion 
was from zero to 22 degrees.  Lateral flexion was from zero 
to 15 degrees bilaterally.  Rotation was from zero to 20 
degrees bilaterally.  Straight leg raising was from zero to 
20 degrees bilaterally.  At the end of the range of motion, 
the veteran was complaining of pain with guarding and facial 
grimacing.  The veteran was unable to do any type of 
repetition.  Neurological testing noted no abnormality.  

The diagnosis was lumbosacral spine severe arthritis, 
degenerative joint disease with vacuum phenomenon, 
osteophytes; and muscle strain, lumbosacral spine.  The 
examiner observed that the veteran had severe arthritis of 
the lumbosacral spine.  He complained of lesser pain to the 
paravertebral areas with some slight spasms noted.  The 
spasms themselves would be more associated with a strain 
since they were more musculature than skeletal.  The 
abnormalities noted to the vertebral bodies in the 
lumbosacral spine were associated with general arthritis that 
was more likely secondary to the veteran's [past] occupation 
as a barber and his age.  The veteran had some recurring 
problems with neuropathy to the left leg that were more 
likely secondary to the severe arthritis.  Because of the 
severity of the arthritis of the back, it was more likely 
that the veteran's problems were at least 75 percent 
secondary to the arthritis as opposed to the lesser amount, 
25 percent, related to his service-connected strain.  

With respect to the November 2006 range of motion findings, 
the law is clear that when it is not possible to separate the 
effects of a service-connected condition from a non-service-
connected condition, 38 C.F.R. § 3.102 clearly dictates that 
such signs and symptoms must be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In this case, however, in the November 2006 
report the examiner expresses the opinion that 75 percent of 
the veteran's symptoms were due to his non-service-connected 
arthritis.  Thus, the veteran's service-connected lumbosacral 
strain results in only 17 degrees of loss of forward flexion 
(25 percent of the veteran's total loss of 68 degrees).  

The VA examination reports are evidence against the veteran's 
claim under the old or the revised criteria.  They simply 
fail to show that the veteran's lumbosacral strain is severe, 
and results in listing of his whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Diagnostic Code 5295 (prior to September 26, 
2003).  The VA examination reports also fail to show that the 
veteran's lumbosacral strain results in ankylosis or severe 
limitation of motion of the lumbar spine.  Diagnostic Codes 
5292 and 5289 (prior to September 26, 2003).  

The competent medical evidence also simply fails to show that 
the veteran's service-connected lumbosacral strain results in 
limitation of forward flexion to 30 degrees or less.  
Diagnostic Code 5237, General Formula.

The Board recognizes that the veteran has complained of low 
back pain and flare-ups.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
veteran's service-connected lumbosacral strain are 
contemplated in the current 20 percent rating assigned to 
that condition.  As noted above, the evidence simply does not 
show that pain, due to service-connected lumbosacral strain, 
has caused functional loss comparable to severe limitation of 
motion or limitation of forward flexion to 30 degrees.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 20 percent for 
lumbosacral strain.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

appendectomy scar

The veteran's disability is evaluated under Diagnostic Code 
7804 for superficial scars that are tender and painful.  
Neither the old or the revised versions of Diagnostic Code 
7804 provide an evaluation in excess of 10 percent.  The old 
and the revised versions of Diagnostic Code 7805 each provide 
that other scars are to be evaluated on the limitation of 
motion of the part affected, potentially providing an 
evaluation in excess of 10 percent.  No other old or revised 
diagnostic codes are applicable to the veteran's scar.  See 
38 C.F.R. § 4.118 (prior to August 30, 2002) and 38 C.F.R. 
§ 4.118 (2007).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
appendectomy scar.  

The report of an October 2001 VA scar examination provides 
that the veteran's right scar was located in the right lower 
quadrant.  It was 3 inches in length and 1/4 inch in width with 
a very slight depression.  The texture appeared normal and 
there was no ulceration or skin breakdown.  It did not appear 
to interfere with the veteran's lifestyle.  The veteran 
reported that it was slightly tender upon deep palpation.  
The diagnosis was appendectomy scar as noted.  

The report of a November 2006 VA scar examination provides 
that the veteran complained of some generalized tenderness to 
the site.  He denied any alteration in stool and took no 
medications for the condition.  On physical examination, the 
scar was 4 inches in length and 1/2 inch in width.  It had a 
very slight depression.  The scar was freely mobile and did 
not appear to have any adhesions.  There was a slight keloid 
formation noted throughout the scar tissue.  The scar itself 
did not have any inflammation or drainage and was extremely 
well healed.  The veteran did have tenderness on palpation.  
There were no other limitations or problems associated with 
it.  The diagnosis was appendectomy scar.  

The VA examinations are evidence against the veteran's claim 
under the old or the revised version of Diagnostic Code 7805.  
They simply fail to show that the scar results in any 
limitation of motion of the part affected.

The Board is aware of the veteran's own general assertions as 
to the severity of his appendectomy scar.  However, these 
contentions do not support his claim.  As a general matter, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone, supra.  The veteran himself, as a layperson, is 
not competent to provide an opinion requiring medical 
knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Despite the veteran's testimony as to the observable symptoms 
of his appendectomy scar, the medical record before the Board 
shows that the manifestations do not satisfy the diagnostic 
criteria for an evaluation in excess of 10 percent.  As a 
result, his assertions do not constitute evidence that this 
disability warrants an increased evaluation.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 10 percent for 
appendectomy scar.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.

Compensable Evaluation under 38 C.F.R. § 3.324

The veteran's service-connected lumbosacral strain and 
appendectomy scar are evaluated as 20 percent and 10 percent 
disabling, respectfully, for the entire appeal period at 
issue.  Consequently, as a compensable rating under 38 C.F.R. 
§ 3.324 requires that the appellant not be in receipt of a 
compensable rating for any service connected disorder, the 
claim must be denied as a matter of law.  Sabonis, supra..


ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.

An evaluation in excess of 10 percent for appendectomy scar 
is denied.

A compensable evaluation under 38 C.F.R. § 3.324 is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


